UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 2, 2011 FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY (Exact name of registrant as specified in charter) New Jersey 000-25043 22-1697095 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 505 Main Street, Hackensack, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(201) 488-6400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the ExchangeAct (17 CFR 240.13e-4 (c)) Item 2.02Results of Operations and Financial Condition OPERATING RESULTS The registrant has released its operating results for the nine and three-month periods ended July 31, 2011.The Press Release is included as Exhibit 99.1 to this Form 8-K. Item 9.01Financial Statements and Exhibits (d)Exhibits 99.1Registrant’s press release dated September 2, 2011 The statements in this report that relate to future earnings or performance are forward-looking. Actual results might differ materially and be adversely affected by such factors as longer than anticipated lease-up periods or the inability of tenants to pay increased rents. Additional information about these factors is contained in the Trust’s filings with the SEC including the Trust’s most recent filed report on Form 10-K and Form 10-Q. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY (Registrant) By: /s/ Robert S. Hekemian Robert S. Hekemian Chairman of the Board Date:September 2, 2011 3 EXHIBIT INDEX Exhibit Number Description Press Release – Operating results for the nine and three-month periods ended July 31, 2011. 4
